Citation Nr: 0943428	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-29 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis 
C.  

2.  Entitlement to service connection for chronic 
hypertension.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The Veteran had certified active service from January 2003 to 
December 2004 and additional active service/active duty with 
the Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which, in 
pertinent part, denied service connection for chronic 
hepatitis C and chronic hypertension.  In August 2009, the 
Veteran was afforded a hearing before the Board sitting at 
the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that he was initially diagnosed as having 
both chronic hepatitis and chronic hypertension while either 
on active duty for training with the Army Reserves or during 
active service.  

In reviewing the claims file, the Board observes that the 
Veteran's complete service documentation has not been 
obtained.  A June 2001 discharge summary from Riley Memorial 
Hospital indicates that:  the Veteran was "in the Army 
Reserve;" he flew "to Utah for 2 week reserve training in 
mid May;" "he went to a military hospital there and ... was 
found to have mildly elevated liver function studies and 
mildly elevated blood pressure;" and a "review of record 
revealed that he was found to have hepatitis C at the 
Military base in Utah."  A May 2004 written statement from 
the United States Army Physical Disability Agency notes the 
Veteran's "disagreement with the findings of the Physical 
Evaluation Board (PEB)."  The Veteran's December 2004 
Certificate of Release or Discharge from Active Duty (DD 
Form-214) reports that:  he had active service from January 
2003 to December 2004; had additional periods of active and 
inactive service; and was discharged "by reason of physical 
disability."  At a September 2006 hearing before a VA 
hearing officer, the Veteran testified that he had been 
diagnosed with hepatitis C during a period of Army Reserve 
annual training in May 2001 at Tooele Army Depot, Salt Lake 
City, Utah.  Clinical documentation of the cited in-service 
treatment is not of record. 

The Veteran's complete periods of active duty, active duty 
for training, and inactive duty with the Army Reserve have 
not been verified.  In order to properly adjudicate the 
claims here on appeal, VA must seek to obtain all relevant 
military treatment records and other documentation which 
could potentially be helpful in resolving the Veteran's 
claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
Veteran's complete periods of active 
service, active duty, active duty for 
training, and inactive duty for training 
with the Army and the Army Reserve and 
(2) forward all available service medical 
records associated with such duty, 
including the report of his Physical 
Evaluation Board, for incorporation into 
the record.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for 
both chronic hepatitis C and chronic 
hypertension.  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

